           Case 7:15-cv-03455-NSR Document 125 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/30/2021
WILLIAM D. SMITH,

                                 Plaintiff,

          -against-                                                  7:15-CV-3455 (NSR)



SUPERINTENDENT ROBERT CUNNINGHAM,                                           ORDER
et al.,

                                 Defendants.



NELSON S. ROMÁN, United States District Judge

          On July 29, 2021, immediately following the lift of a stay in this action, Plaintiff filed an

application for appointment of pro bono counsel. (ECF No. 123.)

          Unlike in criminal proceedings, the Court does not have the power to obligate attorneys

to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S. Dist.

of Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court

may, at its discretion, order that the Pro Se Office request an attorney to represent an indigent

litigant by placing the matter on a list circulated to attorneys who are members of the Court’s pro

bono panel. Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

          The Second Circuit set forth standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir.

1986). These cases direct the district courts to “first determine whether the indigent’s position

seems likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to
         Case 7:15-cv-03455-NSR Document 125 Filed 07/30/21 Page 2 of 2




consider “secondary criteria,” including the pro se litigant’s “ability to obtain representation

independently, and his ability to handle the case without assistance in light of the required factual

investigation, the complexity of the legal issues, and the need for expertly conducted cross-

examination to test veracity.” Cooper, 877 F.2d at 172. “Even where the claim is not frivolous,

counsel is often unwarranted where the indigent’s changes of success are extremely slim,” and

the Court should determine whether the pro se litigant’s “position seems likely to be of

substance,” or shows “some chance of success.” Hodge, 802 F.2d at 60-61.

        Prior to the imposition of a stay in this matter, the Court denied an earlier application for

the appointment of pro bono counsel, finding “no exceptional circumstances which warrant the

appointment of pro bono counsel.” (ECF No. 110.) Due to the stay, nothing has materially

changed regarding the substance or chances of success of this action since that time. Plaintiff

argues he is suffering from mental health issues which prevent him from adequately representing

himself. (ECF No. 124.) While the Court acknowledges that Plaintiff’s mental health issues may

reduce his ability to present the case, when weighed against the substance and complexity of the

case, the Court finds no exceptional circumstances which warrant the appointment of pro bono

counsel at this time. Accordingly, Plaintiff’s motion is DENIED, without prejudice to renew at a

later date.

        The Clerk of the Court is kindly directed to terminate the motion at ECF No. 123, mail a

copy of this Order to pro se Plaintiff, and show service on the docket.



        Dated: July 30, 2021

               White Plains, NY




                                                  2
